Citation Nr: 1218750	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-27 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to July 1991.

This matter came to the Board of Veterans' Appeals (Board) from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The appellant testified at a Board hearing in June 2010; the transcript is of record.  The matter was remanded in December 2010.


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in June 2008, and the immediate cause of death was post-obstructive pneumonia due to or as a consequence of stage IV non-small cell lung cancer.

2.  At the time of the Veteran's death, service connection was in effect for duodenal ulcer disease with gastritis and hiatal hernia, rated 20 percent disabling; residuals of right tibia/fibula fracture with right knee chondromalacia, rated 10 percent disabling; left knee chondromalacia with meniscectomy, rated 10 percent disabling; right foot metatarsalgia, rated 10 percent disabling; scar from lumbar bone donor site, rated 10 percent disabling; and hemorrhoids, bilateral hearing loss, and right middle finger fracture with right wrist sprain, each rated noncompensably disabling.

3.  The Veteran's lung cancer was not manifested in service, and is not otherwise due to service.

4.  A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death.

5.  The Veteran was not evaluated as totally disabled from service-connected disabilities for 10 continuous years immediately preceding death, nor was he rated totally disabled continuously for a period of not less than 5 years from the date of discharge, nor was he a prisoner of war who died after September 30, 1999.


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by, or substantially or materially contributed to by, a disability incurred in or aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2011).

2.  The criteria for entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 C.F.R. § 3.22 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In December 2010, this matter was remanded in order to afford the appellant proper notice pursuant to the VCAA, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and Hupp v. Nicholson, 21 Vet. App. 342 (2007), which applies to claims for dependency and indemnity compensation benefits.  In December 2010, the appellant was issued a letter which notified her of what information and evidence is needed to substantiate her claims, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  The notice complied with the specificity requirements of Dingess, identifying the five elements of a service connection claim.  The notice also complied with Hupp, in that it included a statement of the conditions for which the Veteran was service-connected at the time of his death; an explanation of the evidence and information required to substantiate a DIC claimed based on a previously service-connected condition; and, an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

The Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless. Although the notice provided to the appellant in December 2010 was not given prior to the first AOJ adjudication of the claim, the notice was provided subsequent to the Board Remand, and the purpose of the Remand was to provide sufficient notice under the applicable provisions.  The contents of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and the caselaw discussed hereinabove.  Likewise, the appellant has not alleged any prejudice as a result of an untimely or deficient VCAA notification, nor has any been shown.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the December 2010 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records, private treatment records, VA outpatient treatment records, the Veteran's death certificate, and a treatise regarding major paint operations in the Persian Gulf.  There is otherwise no indication of relevant, outstanding records which would support the appellant's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

In December 2010, a VA opinion was proffered pertaining to the etiology of the Veteran's cause of death.  See 38 U.S.C.A. § 5103A(a).  

For all the foregoing reasons, the Board concludes that VA's duties to the appellant have been fulfilled with respect to the issues on appeal.


Service connection for the cause of the Veteran's death

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran died in August 2008, and the Certificate of Death reflects that the immediate cause of death was post-obstructive pneumonia due to lung cancer.  

In a statement prepared by the Veteran during his lifetime, he asserted that during his service in the Persian Gulf, from August 1990 to April 1991, he was exposed to chemical agent resistant paint.  He also asserted that following this service he experienced gastrointestinal problems as a result of his service in the Persian Gulf.  

The Board notes that during the Veteran's lifetime service connection was in effect for duodenal ulcer disease with gastritis and hiatal hernia, rated 20 percent disabling; residuals of right tibia/fibula fracture with right knee chondromalacia, rated 10 percent disabling; left knee chondromalacia with meniscectomy, rated 10 percent disabling; right foot metatarsalgia, rated 10 percent disabling; scar from lumbar bone donor site, rated 10 percent disabling; and hemorrhoids, bilateral hearing loss, and right middle finger fracture with right wrist sprain, each rated noncompensably disabling.  

The appellant asserts that environmental hazards and exposure to chemicals in the Persian Gulf caused the Veteran's lung cancer.  

Initially, the Board notes that service treatment records do not reflect a diagnosis of lung cancer or respiratory problems.  The post-service medical evidence reflects that lung cancer was initially diagnosed in or about February 2008, thus approximately 17 years after separation from service.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Based on the record, the Board must conclude that the clear preponderance of the evidence is against a finding that the Veteran's lung cancer manifested during service or that it was otherwise related to his active service.  

In December 2010, a VA opinion was proffered based on a review of the Veteran's claims folders.  The VA examiner opined that the Veteran's lung cancer is not at least as likely as not due to the Veteran's period of service in the Persian Gulf War.  The examiner stated that there was no evidence in his medical records that he had pulmonary complaints, chest x-ray abnormalities or any other exposure that would have caused non-small cell lung cancer in the Veteran.  With regard to whether the Veteran's service-connected duodenal nuclear disease with gastritis and hiatal hernia or any of his service-connected disabilities caused or contributed to the Veteran's death, the examiner stated that there is no evidence in the medical literature that any of those conditions are related in any way to causation or contribution to non-small cancer of the lung.  In formulating the opinions, the examiner relied on Harrison's Textbook of Internal Medicine, current literature of American Cancer Society, American Lung Association, National Cancer Society, and the 13th edition of Maxcy-Rosenau-Last textbook of Public Health and Preventive Medicine for asbestos and for radiation exposure.  These resources explained the problems and inconsistencies resulting when attempts to attribute causation of lung cancer to these exposures in individuals rather than large populations.  This information reinforces the examiner's experience of 40 years in practice of Internal Medicine, ten years of MPH experience at the VA and in Compensation and Pension.  

The Board accepts the VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinions were based on a review of the applicable record, the Board finds such opinions are probative and material to the appellant's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there is no contrary opinion of record.

The Board acknowledges the medical treatise evidence submitted by the appellant pertaining to paint operations performed during the Persian Gulf War and questionable compliance with occupational safety standards.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  But, both Federal regulation and case law preclude granting service connection predicated on a result of speculation or mere possibility.  38 C.F.R. § 3.102; see Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (a medical treatise submitted by an appellant that only raises the possibility that there may be some relationship between sickle cell anemia and the veteran's fatal coronary artery disease does not show a direct causal relationship between the two disorders such as to entitle the appellant to service connection for the cause of the veteran's death).  Although the studies of record indicate that in some instances there was inadequate compliance with safety measures and the measures taken to ensure compliance, the article does not discuss paint exposure and the development of lung cancer.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated medical opinion.  Sack v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, however, the appellant has not submitted an opinion from a medical professional to accompany the treatise evidence.  Moreover, the VA opinion of record specifically concludes that the Veteran's lung cancer was not due to his service.  Thus, the medical article submitted by the appellant is insufficient to establish a nexus between the cause of the Veteran's death and his active service.  The appellant has not otherwise submitted any evidence in support of her assertion that the Veteran's cause of death was due to a service-connected disability or exposures in service.  

The Board has considered the appellant's contention that a relationship exists between the Veteran's cause of death and his service, to include her belief that his cause of death was due to exposures in service.  In adjudicating this claim, the Board must assess the appellant's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board has considered the appellant's lay contentions that the Veteran's death was due to exposures in service; however, the appellant is not competent to offer an opinion as to the etiology of the Veteran's death and any contributing factors, as she does not have the requisite medical expertise, and his lung cancer is not the type of medical condition whose etiology is readily determined by observation.  Likewise, the appellant is not competent to offer an opinion that the Veteran's lung cancer or a service-connected disability caused or contributed to his death.  The appellant is not competent to offer an opinion with regard to the etiology of the Veteran's death.  

As the conditions which caused or contributed to the Veteran's death were not shown in service, and the records contain no suggestion of a causal link between his death and active service, the Board finds that the preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death.

In sum, the Board is compelled to conclude that the preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death.  It follows that the Board is unable to find such a state of approximate balance of the positive evidence to otherwise warrant a favorable decision.  38 U.S.C.A. § 5107(b).

II.  Entitlement to DIC under 38 U.S.C.A. § 1318

DIC may be awarded to a surviving spouse upon the service-connected death of the veteran.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  If, as here, the Veteran's death is not determined to be service-connected, a surviving spouse may still be entitled to benefits.  Under 38 U.S.C.A. § 1318(a), benefits are payable to the surviving spouse of a "deceased veteran" in the same manner as if the death were service-connected.  A "deceased veteran" for purposes of this provision is a veteran who dies not as the result of the veteran's own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability(ies) rated totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The service-connected disability(ies) must have been either continuously rated totally disabling for 10 or more years immediately preceding death, or continuously rated totally disabling for at least 5 years from the date of the veteran's separation from service.  Id.  The total rating may be schedular or based on unemployability.  38 C.F.R. § 3.22.  Benefits are also payable if the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b)(3).

Except with respect to a claim for benefits under the provisions of 38 U.S.C.A. § 1318 and certain other cases, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the veteran's lifetime.  38 C.F.R. § 20.1106.

38 C.F.R. § 3.22 also restricts the award of DIC benefits to cases where the veteran, during his or her lifetime, had established a right to receive total service-connected disability compensation for the period of time required by 38 U.S.C.A. § 1318, or would have established such right but for clear and unmistakable error (CUE) in the adjudication of a claim or claims.  

The appellant does not contend that the Veteran was service-connected for a disability or disabilities rated as totally disabling, or that he was otherwise in receipt of a total disability rating for a period of 10 years, or for a period of five years from his discharge from service.  Nor does she contend that he was a prisoner-of-war who died after September 30, 1999.  She maintains instead that the condition resulting in the Veteran's death was related to his period of service, specifically exposures in service.  As discussed in the previous section, the Board has determined that service connection for the cause of the Veteran's death is not warranted.

In this case, the Board finds that the criteria for DIC benefits under the provisions of 38 U.S.C.A. § 1318 are not met.  At no point during the Veteran's lifetime was he rated totally disabled.  As the Veteran had no service-connected disabilities rated at 100 percent for the 10 years prior to his death, was not continuously rated as totally disabled for five years after service and leading up to his death, the appellant's claim must be denied.  38 U.S.C.A. § 1318.

CONTINUED ON NEXT PAGE...


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC pursuant to § 1318 is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


